DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-20 have been amended.
Claims 21-26 stand withdrawn.
Claims 27-28 have been added; support for these claims can be found within the original instant specification at page 28.
Claims 1-20 and 27-28 are currently pending and have been examined on the merits in this office action.

Response to Arguments
Applicant’s arguments, see Remarks page 2 and 14, filed 07/06/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks page 3 and 14, filed 07/06/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Remarks page 14, filed 07/06/2021, with respect to the objections to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, see Remarks page 14, filed 07/06/2021, with respect to the 112 rejections to the claims have been fully considered and are persuasive.  The 112 rejections to the claims has been withdrawn. 
Applicant’s arguments, see Remarks page 2, filed 07/06/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant's arguments, See Remarks page 14, filed 07/06/2021, with respect to the 35 U.S.C. 103 rejections to claims 1-3, 6, 10-12, and 14-17 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant alleges that one of ordinary skill in the art, viewing the claims and specification as a whole, would understand that the limitation regarding the operative pressure of the reversible electrolyser limits the structure of the reversible electrolyser (pages 14-15). Applicant points to page 10 lines 1-4 of the specification which states “the enclosure [of the electrolyser] makes it possible to work under pressure, in particular in accordance with the guideline DESP97/23/CE”, stating one of ordinary skill in the art would recognize the electrolyser itself, in particular the enclosure, is configured for operation at high pressures in accord with industry-recognized standards (page 15). Applicant further alleges McElroy (US 6821663 B2) discloses an electrolyser that is not configured to operate at such high pressures, and that one of ordinary skill in the art would conclude from reading McElroy, that the electrolyser is intended to operate at much lower pressures than the claimed electrolyser (page 15). Applicant points out that McElroy mentions “[a]mbient air is a preferred material for the optional oxygen electrode inflow 190” and “oxidizer is provided from 
The Office has considered this argument, however, respectfully disagrees. Applicant’s pointed to page 10 lines 1-4 of their specification then state “the electrolyser itself, in particular the enclosure, is configured for operation at high pressures in accord with industry-recognized standards”. It is noted that the features upon which applicant relies (i.e., the enclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, the use of the phrases “being configured to operate” and “capable of operating” indicates an intended use of the claimed system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
The rejection of claim 1, as well as claims 2-3, 6, 10-12, and 14-17 which depend therefrom, is maintained. 
In regards to claim 3, Applicant alleges that the Office infers a structure (e.g. steam generator) from a function (e.g. use of heat released by a hydride tank for water vaporization, page 16). Applicant states that McElroy recites only a prophetic teaching that steam can be generated from the heat released by the hydride tank and that McElroy states “when the fuel cell operates in the charge or electrolysis mode, the water is first vaporized by heat from the heat sink/heat source 700 by passing through or adjacent to the heat sink/heat source 700” (col. 13, lines 25-28, page 16). 
The Office respectfully disagrees, and further provides more from McElroy to further clarify the interpretation.  
McElroy discloses steam generation and therefore necessarily discloses a structure equivalent to the claimed steam generation.  For example, McElroy Col. 2, lines 45-58, Col. 11, lines 3-30, and Col. 11 line 64 – Col. 12 line 12 disclose a hydrogen tank, water tank, and heat sink/heat source structure causes steam generation. The argument is accordingly not persuasive and the rejection of claim 3, and claims 4-9 which depend therefrom, is maintained.
In regards to claim 3, Applicant points their hydride tank generates heat that is recovered by a heat transfer FC loop and that the heat released by the hydride tank is recovered on a heat transfer fluid FC loop in order to supply the steam generator with the heat required to vaporize the water therein (page 17). In response to applicant's argument that the references fail to show certain features of applicant's invention (such as a heat transfer FC loop (page 17)), it is noted that the features upon which applicant relies (i.e., [ 1 ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office recognizes this structure from the specification, however, this heat transfer fluid FC loop was not subject matter originally in claim 3 and appears to be now added in new claims 27-28.
In regards to claim 18, Applicant alleges the Office fails to appreciate that the heat exchanger and the cooling device are separate and distinct structural features of the claimed system and points to Fig. 7 for explanation (page 17). Applicant explains the heat exchanger is a structure that accommodates two air streams and enables cooling of the mixed air streams by heat transfer to the recompressed air stream (page 17). Applicant further explains the cooled mixed air leaving the heat exchanger then passes through a cooling device, which, as depicted, is a structure accommodating only one air stream and which cools the mixed air stream before recompression (page 17). Applicant alleges none of McElroy, Ghezel-Ayagh or Halter teach a primary air circuit having a cooling device, let alone a cooling device positioned in such a system with a heat exchanger before an air 
In response to applicant's argument that the references fail to show certain features of applicant's invention (such as the heat exchanger is a structure that accommodates two air streams and the cooling device is a structure accommodating only one air stream (page 17)), it is noted that the features upon which applicant relies (i.e., [ 1 ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the duplication of parts, claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has 

Both the heat exchanger and cooling device of claim 18 function to cool an air stream and the Non-Final rejection asserted that the duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. In the Non-Final rejection’s rejection of claim 16 (which 18 is dependent upon through its dependence on claim 17, page 18-19), it is stated that McElroy discloses a heat exchanger, forming a recovery element, that recovers heat from an air stream, thereby cooling the stream from which the heat was recovered. Therefore, the duplication of a heat exchanger, used for cooling purposes, to provide another heat exchanger and cooling device, also used for cooling purposes, is within the ambit of one of ordinary skill in the art and would provide only the expected result of further controlling the temperature of the system. 
In response to applicant's arguments against the references individually (Applicant’s statement that Halter does not disclose the arrangement in a primary air circuit of a heat exchanger and a cooling device upstream of an air compressor), one cannot show nonobviousness by attacking references 
A primary air circuit was disclosed by McElroy, a heat exchanger and a cooling device were disclosed by the modification of McElroy by duplication of parts as stated above, and Halter was used to teach in a compression pump (Pages 16 and 28).
While the compression pump of Halter was provided to air prior to entering a fuel cell module, Halter taught the compression pump’s function was to attain a desired air pressure ([0035], [0044]). The Non-Final rejection used Halter to provide a compression pump to compress the air leaving the cooling device before being injected into the heat exchanger with the expectation that whatever air pressure desired by one of ordinary skill in the art could be attained with reasonable success (Page 28). The Non-Final rejection asserted that this modification would be obvious to try and that choosing from a finite number of identified, predictable solutions with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art (page 29, See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.)).
The rejection of claim 18 is maintained.
In regards to claim 20, Applicant that the heat exchangers and the cooling devices are separate and distinct structural features of the claimed system and points to Fig. 13 for 
In response to applicant's argument that the references fail to show certain features of applicant's invention (such as the heat exchanger is a structure that accommodates two air streams and the cooling device is a structure accommodating only one air stream (pages 18-19)), it is noted that the features upon which applicant relies (i.e., [ 1 ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection of claim 20 is maintained.
The previous rejections have been repeated below with amendments for clarity purposes, amendments necessitated by amendments to the claims, and further amendments to address the newly added claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, 14-17, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2).
Regarding claim 1, McElroy discloses a system for high-temperature reversible electrolysis of water (solid oxide regenerative fuel cell system, SORFC, Abstract) a high-temperature reversible electrolyser, configured to operate in a solid-oxide electrolyser mode (SORFC charging mode, water vapor electrolysis process, electrolyzer), for the production of hydrogen and thus the storage of electricity, and/or according to a solid-oxide fuel cell mode (SORFC discharge mode, fuel cell mode, electricity generation mode), for the consumption of hydrogen and thus the withdrawal of electricity (C1 / L12-15, C1 / L28-41, C5 / L1-3, C5 / L62-64). McElroy further discloses a hydride tank, thermally coupled with said reversible electrolyser, configured to store hydrogen in the form of hydrides in solid-oxide electrolyser mode of said reversible electrolyser and/or to release hydrogen in solid-oxide fuel cell mode of said reversible electrolyser (C2 / L5-9, C2 / L45-60). 

McElroy further discloses the system being configured to allow, when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a recovery of heat released by at least one stream leaving the reversible electrolyser to enable the desorption of hydrogen from the hydride tank (C2 / L5-9, C2 / L13-16, C2 / L28-60, C11 / L14 – C12 / L5). 
McElroy is silent to what pressure the reversible electrolyser is operated at, however, the claim is directed to an apparatus, not a manner of operating the apparatus. The Supreme Court states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Supreme Court further states: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Therefore, because McElroy states all the structural limitations of claim 1, McElroy reads on the claimed “said reversible electrolyser being configured to operate under a pressure of between 2 and 15 bars”.

Regarding claim 2, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses a system for high-temperature reversible electrolysis of water.
McElroy further discloses the reversible electrolyser comprises a stack of basic solid-oxide electrochemical cells each formed by a cathode, an anode, and an electrolyte inserted between the cathode and the anode, and a plurality of electrical and fluidic interconnectors each arranged between two adjacent basic cells (C5 / L1-5, C6 / L31-37)

Regarding claim 3, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode.
McElroy discloses that during the solid-oxide electrolyser mode, the generated hydrogen is absorbed into the hydride and in the process a large quantity of heat is generated and used to vaporize stored liquid water for the electrolysis process (Col. 2, lines 45-58). 
While the term “steam generator” is not used, McElroy discloses steam generation and therefore necessarily discloses a structure equivalent to the claimed steam generator.  For example, McElroy Col. 2, lines 45-58, Col. 11, lines 3-30, and Col. 11 line 64 – Col. 12 line 12 disclose a hydrogen tank, water tank, and heat sink/heat source structure causes steam generation.
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize there is the claimed steam generator and that the hot gas is a heat transfer fluid. 


Regarding claim 6, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode.
McElroy further discloses a condenser (section 450 in Fig. 8 and 10 for example) that can extract heat from partly regenerated fuel, dihydrogen and water vapor, through a fuel side outlet line (line 600 in Fig. 8 and 10 for example) that leaves the reversible electrolyser (400 in Fig. 8 and 10 for example, C9 / L43-50, C11 / L45-49). McElroy further discloses the condenser is coupled to a phase separator (separator and pump 410 in Fig. 8 for example) that receives the dihydrogen and liquid water, through a fuel side outlet line that leaves the condenser (601 in Fig. 8 and 9 for example, C10 / L64-65, C11 / L45-49) and the hydrogen and water are separated (C9 / L43-50, C10). McElroy further discloses where the water from the phase separator is delivered back into the system through an oxidized fuel outlet line (560 in Fig. 8 for example, C9 / L35-38).
Therefore, McElroy discloses a condenser coupled to a phase separator, intended to receive unreacted steam in the reversible electrolyser and dihydrogen produced by the reversible electrolyser, and to condense unreacted water so that it can be recycled in the system.

claim 10, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses at least one heat exchanger (704 in Fig. 9 for example), intended to preheat at least one stream (line 710 in Fig. 9 for example) entering the reversible electrolyser (400 in Fig. 9 for example) by means of the at least one stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (C10 / L56-67). 

Regarding claim 11, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses at least one heat exchanger (704 in Fig. 9 for example), intended to recover the heat coming from the at least one stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (400 in Fig. 9 for example) by means of at least one heat transfer fluid (the entering hydrogen vapor, C10 / L56-67). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (704) recovers the heat coming from one stream (line 600) leaving the reversible electrolyser (400) and recycles it back into the system through the hydrogen streams (lines 710 and 591) that enter and exit the heat exchanger (704), therefore McElroy speaks on the functional limitation (Fig. 9, C10 / L56-67).

claim 12, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses wherein the system is a compressed air recirculation system, consisting of a dihydrogen circuit (Fig. 7 and 9, C8 / L38 – C9 / L1) and a primary air circuit (Fig. 7 and 9, C9 / L9-23).

Regarding claim 14, modified McElroy discloses all of the limitations of claim 12 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a compressed air recirculation system, consisting of a dihydrogen circuit and a primary air circuit.
McElroy further discloses a mixer (fluids junction 501 in Fig. 7 for example) suitable for mixing the hydrogen coming from the hydride tank (fuel storage tank 250, lines 520, 530, 540 in Fig. 7 for example) with unconsumed hydrogen (lines 600, 601, 550 in Fig. 7 for example) in the reversible electrolyser (400 in Fig. 7 for example, C8 / L38 – C9 / L1) 
McElroy is silent to what pressure the means for mixing the hydrogen is operated at, however, the claim is directed to an apparatus, not a manner of operating the apparatus. The Supreme Court states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Supreme Court further states: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
Therefore, because McElroy states all the structural limitations of claim 14, McElroy reads on the claimed “means for mixing the hydrogen coming from the hydride tank with the total recycling of the unconsumed hydrogen in the reversible electrolyser over a pressure range of 2 to 15 bars”.
McElroy further discloses a first heat exchanger (704 in Fig. 9 for example), intended to preheat a dihydrogen stream (line 710 and 591 in Fig. 9 for example) entering the reversible electrolyser by means of a dihydrogen stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (C10 / L56-67).
McElroy further discloses a heat recovery element comprising a second heat exchanger (702 in Fig. 9 for example) intended to recover heat from the dihydrogen stream (line 712 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming hydrogen of line 590, C10 / L55-56, C10 / L61-67).

Regarding claim 15, modified McElroy discloses all of the limitations of claim 14 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a compressed air recirculation system, consisting of a dihydrogen circuit and a primary air circuit.
McElroy discloses a hydrogen stream (lines 560, 630, 590 in Figs 8-9 for example) leaving a phase separator (410 in Fig. 9 for example) and the dihydrogen stream leaving the heat recovery element comprising a second heat exchanger (line 601 in Fig. 9 for example).

Since the hydrogen stream leaving the heat recovery element comprising a second heat exchanger is directed towards the phase separator, a third heat exchanger would help to cool and control the temperature of the stream leaving the second heat exchanger in order to allow successful recovery of the water when it reached the phase separator.
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a third heat exchanger intended to cool the dihydrogen stream leaving the heat recovery element comprising a second heat exchanger by a hydrogen stream leaving a phase separator, allowing for recovery of water produced to further control the system’s temperature.  

Regarding claim 16, modified McElroy discloses all of the limitations of claim 12 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a compressed air recirculation system, consisting of a dihydrogen circuit and a primary air circuit.
McElroy further discloses a first heat exchanger (706 in Fig. 9 for example), intended to preheat an air stream (line entering heat exchanger 706 and line 623 in Fig. 9 for example) 
McElroy further discloses a heat recovery element comprising a second heat exchanger (708 in Fig. 9 for example) intended to recover heat coming from the air stream (line 611, line 714, and line 716 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming air of line 622, C11 / L1-9). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (708) recovers the heat coming from the air stream (line 611, line 714, and line 716) leaving the reversible electrolyser (400) and recycles it back into the system through the incoming air streams (line 622) that enter and exit the heat exchanger (708) therefore McElroy speaks on the functional limitation (Fig. 9, C11 / L1-9).

Regarding claim 27 and 28, modified McElroy discloses all of the limitations of claim 3 as set forth above. 
McElroy discloses that during the solid-oxide electrolyser mode, the generated hydrogen is absorbed into the hydride and in the process a large quantity of heat is generated and used to vaporize stored liquid water for the electrolysis process (Col. 2, lines 45-58). 
McElroy Col. 2, lines 45-58, Col. 11, lines 3-30, and Col. 11 line 64 – Col. 12 line 12 disclose a hydrogen tank, water tank, and heat sink/heat source structure causes steam generation. McElroy Col. 11 line 64 – Col. 12 line 12 discloses the gas is desorbed from a bed 802 by waste heat provided from depleted air and then is adsorbed back into the bed 802 to heat water.
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Ferrero et al (Ferrero, Domenico. A comparative assessment on hydrogen production from low- and high- temperature electrolysis. 2012. Hydrogen Energy Publications, LLC. Elsevier Ltd. Pages 3523-3536).
Regarding claim 4, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in solid-oxide electrolyser mode.
McElroy further discloses one or more heat exchangers (702 and 704 in Fig. 10 for example), intended to preheat an inlet water stream (line 590, line 710, and line 591 in Fig. 10 for example) entering the reversible electrolyser (400 in Fig. 10 for example) by means of the water and hydrogen stream (line 600, line 712, and line 601 in Fig. 10 for example) leaving the reversible electrolyser (C11 / L1-9).
However, McElroy does not disclose the one or more heat exchangers allow the water at the inlet of the system to be preheated and/or the pressurized steam entering the reversible electrolyser to be superheated, by means of the hydrogen and oxygen streams leaving the reversible electrolyser.	Ferrero teaches a SOEC hydrogen production system (Fig. 2 for example) in which air (line F1 in Fig. 2 for example) and water (line F3 in Fig. 1 for example) enter a heat recovery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ferrero within the system for high-temperature reversible electrolysis of water of modified McElroy and provided one or more heat exchangers to allow the water at the inlet of the system to be preheated and/or the pressurized steam entering the reversible electrolyser to be superheated by means of the hydrogen and oxygen streams leaving the reversible electrolyser with the expectation that this would maximize the heat recovery of the processes within the system. 

Regarding claim 5, modified McElroy discloses all of the limitations of claim 4 as set forth above. Modified McElroy discloses a steam generator, intended to produce steam for the reversible electrolyser by means of the heat released by the hydride tank, during absorption of the hydrogen, and supplied to the steam generator by means of a heat transfer fluid. McElroy does not disclose the system further comprises one or more heat exchangers upstream and downstream of the steam generator for allowing the water at the inlet of the system to be preheated and the steam entering the reversible electrolyser to be superheated, respectively, by means of the hydrogen and oxygen streams leaving the reversible electrolyser.

Ferrero teaches the claimed structural limitations including the same flow paths and the same heat exchange therefore one of ordinary skill in the art would necessarily be able to recognize that Ferrero’s structures have the same function as the claimed function. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified McElroy with the teaching of Ferrero to include one or more heat exchangers upstream and downstream of the steam generator in order to control the temperature of the steam.   

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Halter et al (US 2004/0185313 A1).
Regarding claim 7, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode, however does not disclose a compression pump, intended to compress water at an inlet of the system to a pressure of between 2 and 15 bars.

While Halter does not explicitly disclose the water pump compresses the water at the inlet of the system to a pressure of between 2 and 15 bars, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy and provided a compression pump intended to compress the water at the inlet of the system within the overlapping range set by the claims to enable efficient operations of the reversible electrolyser.

Regarding claim 8, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode, however does not disclose an electrical heating element upstream of the reversible electrolyser, providing an additional superheating of the pressurized steam.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy and provided an electrical heating element upstream of the reversible electrolyser to provide an additional superheating of the pressurized steam with the expectation that it would reduce the startup time of the reversible electrolyser.

Regarding claim 9, modified McElroy discloses all of the limitations of claim 6 as set forth above. Modified McElroy discloses wherein the reversible electrolyser comprising a condenser and phase separator, however does not disclose a dryer upstream of the hydride tank and downstream of the phase separator, intended to allow the humidity contained in the dihydrogen to be removed before storage in the hydride tank.
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) comprising a hydrogen storage device (18 in Fig. 2 for example), phase separator (20 in Fig. 2 for example), and dryer (22 in Fig. 2 for example, [0033]). Halter teaches that the dryer is any device capable of removing water vapor from the hydrogen stream ([0033]). Halter teaches that some water is removed from a saturated hydrogen stream at the phase separator and saturated 
One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that only dihydrogen is wished to be stored in the hydride tank of modified McElroy and therefore would be motivated to find a way to ensure no humidity, water vapor, would be left within the dihydrogen that entered the storage tank from the phase separator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy to provide a dryer upstream of the hydride tank and downstream of the phase separator, with the expectation that the dryer would allow the humidity contained in the dihydrogen to be removed before storage in the hydride tank.


Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Laurencin et al (US 2014/0329161 A1).
Regarding claim 13, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses wherein the system consists of a dihydrogen circuit (Fig. 7 and 9, C8 / L38 – C9 / L1) and a primary air circuit (Fig. 7 and 9, C9 / L9-23). However, McElroy does not disclose wherein the system also consists of a cooling circuit using a three-stream interconnector.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Laurencin within the system for high-temperature reversible electrolysis of water of McElroy to provide alongside the dihydrogen circuit and primary air circuit, a cooling circuit using a three-stream interconnector as taught by Laurencin, in order for the system to be a three-stream system. This modification would be made with the expectation that the cooling circuit using a three-stream interconnector would enable thermal management of the system for high-temperature reversible electrolysis of water.

Regarding claim 19, modified McElroy discloses all of the limitations of claim 13 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a three-stream 
McElroy further discloses a first heat exchanger (706 in Fig. 9 for example), intended to preheat an air stream (line entering heat exchanger 706 and line 623 in Fig. 9 for example) entering the reversible electrolyser by means of the air stream (line 611 in Fig. 9 for example) leaving the reversible electrolyser (C11 / L1-9).
McElroy further discloses a heat recovery element comprising a second heat exchanger (708 in Fig. 9 for example) intended to recover heat coming from the air stream (line 611, line 714, and line 716 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming air of line 622, C11 / L1-9). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (708) recovers the heat coming from the air stream (line 611, line 714, and line 716) leaving the reversible electrolyser (400) and recycles it back into the system through the incoming air streams (line 622) that enter and exit the heat exchanger (708) therefore McElroy speaks on the functional limitation (Fig. 9, C11 / L1-9).

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) as applied to claim 16, and further in view of Ghezel-Ayagh (US 2008/0187789 A1).
Regarding claim 17, modified McElroy discloses all of the limitations of claim 16 as set forth above. Modified McElroy discloses a heat recovery element comprising a second heat exchanger intended to recover heat coming from the air stream leaving the reversible electrolyser by means of at least one heat transfer fluid, however does not disclose wherein it also comprises 
Ghezel-Ayagh teaches a fuel cell and heat engine hybrid system using a high-temperature fuel cell (Abstract). Ghezel-Ayagh teaches a supplemental air path (35 in Fig. 1 for example) may be utilized to provide additional air ([0038]). Ghezel-Ayagh teaches using supplemental air in ensures cathode flow for both the oxidant gas and the removal of waste heat from the fuel cell ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Ghezel-Ayagh within the system for high-temperature reversible electrolysis of water of McElroy and provided a means for mixing supplemental oxygen, supplemental air, with the air stream leaving the heat exchanger, forming a heat recovery unit, to form a total stream of air entering the reversible electrolyser in order to ensure the flow of oxidant gas and removal of waste heat from the system. 

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Ghezel-Ayagh (US 2008/0187789 A1) as applied to claim 17, and further in view of Halter et al (US 2004/0185313 A1).
Regarding claim 18, modified McElroy discloses all of the limitations of claim 17 as set forth above. Modified McElroy discloses supplemental oxygen mixed with an air stream leaving a heat recovery element comprising a second heat exchanger.
While modified McElroy does not disclose the system further comprising a third heat exchanger or a cooling device, making it possible to cool the total air stream mixed by mixing 
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a third heat exchanger and a cooling device in order to cool the total air stream mixed by mixing the mixer suitable for mixing the air stream to further control the system’s temperature.  
Further, Modified McElroy does not disclose a compression pump that configured to compress air leaving the cooling device before injection into the first heat exchanger in order to preheat the air. 
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) that takes air from the surrounding atmosphere and directs it to a fuel cell module ([0034]). Halter teaches that the air can be compressed using a compression pump (air compressor) prior to entering the fuel cell module in order to attain a desired air pressure ([0035], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy and provided a compression pump to compress the air leaving the cooling device before being injected into the first heat exchanger with the expectation that whatever air pressure desired by one of ordinary skill in the art could be attained with reasonable success. This modification would be obvious to try. 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Laurencin et al (US 2014/0329161 A1) as applied to claim 13, and further in view of Nitta et al (US 2010/02227239 A1).
Regarding claim 20, modified McElroy discloses all of the limitations of claim 13 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a three-stream system, consisting of a dihydrogen circuit, a primary air circuit, and a cooling circuit using a three-stream interconnector. 
Modified McElroy discloses heat transfer fluid flows in the a cooling circuit using a three-stream interconnector, however modified McElroy does not disclose a heat recovery element comprising a second heat exchanger intended to recover heat coming from the hot stream leaving the reversible electrolyser by means of at least one heat transfer fluid, a third heat exchanger and a cooling device, intended to cool a hot stream leaving the second heat exchanger, and a 
Nitta teaches a heat recovery element comprising a second heat exchanger (21 in Fig. 3 for example) intended to recover heat coming from the hot stream leaving the reversible electrolyser by means of at least one heat transfer fluid ([0015]). Regarding the functional limitation “intended to recover heat”, Nitta teaches that a portion of the heat from the exhaust stream leaving the fuel cell stack (exhaust duct 17 in Fig. 3 for example) is transferred into the circulation loop by a heat exchanger (21) using liquid coolant ([0015]), therefore Nitta teaches on the functional language.
Nitta further teaches a third heat exchanger (28 in Fig. 3 for example) and a cooling device (heat exchanger 31 in Fig. 3 for example), intended to cool a hot stream leaving the second heat exchanger ([0019], [0020]). Regarding the functional limitation “intended to cool the hot stream”, Nitta teaches that the heat from the hot stream (outlet line 24) is transferred into the circulation loop by a heat exchanger (28) using a liquid coolant, and further that the liquid coolant leaving the first heat exchanger (28) then enters the second heat exchanger (31) wherein its temperature is reduced ([0019], [0020]), therefore Nitta teaches on the functional language.
Nitta further teaches a compression pump (pump 32 in Fig. 3 for example, [0018]). While Nitta does not disclose the compression pump is intended to compress the stream leaving the third heat exchanger and the cooling device, to form a compressed fluid stream in order to cool the hot stream leaving the second heat exchanger, a pump still works on a pressure differential and can compress the coolant stream to form a compressed fluid stream in order to cool the hot stream leaving the heat exchanger. The Courts have held that the manner of operating an 
Further, while modified McElroy or Nitta does not disclose the system further comprises a first heat exchanger, intended to preheat the stream entering a reversible electrolyser by means of the hot stream leaving the reversible electrolyser, this merely a duplication of a part intended to further control the temperature of the system. 
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further added heat exchangers upstream and downstream of the steam generator for allowing the water at the inlet of the system to be preheated and the steam entering the reversible electrolyser to be superheated, respectively, by means of the hydrogen and oxygen streams leaving the reversible electrolyser in order to further control the system’s temperature.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Uzhinsky et al (US 20100055517 A1)
McElroy discloses a system for high-temperature reversible electrolysis of water (solid oxide regenerative fuel cell system, SORFC, Abstract) a high-temperature reversible electrolyser, configured to operate in a solid-oxide electrolyser mode (SORFC charging mode, water vapor electrolysis process, electrolyzer), for the production of hydrogen and thus the 
Uzhinsky discloses “For example, the solid oxide fuel cells 116 utilized in the system 400 may operate at high pressures (i.e., from about 3 atm to about 15 atm) or at low pressures (i.e., about 1 atm)” ([0039]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729